Citation Nr: 1114815	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability, status-post right knee surgery with residual scar and degenerative joint disease (DJD).

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability, medial meniscal tear with degenerative joint disease (DJD), sprain, and chondromalacia patella.

3.  Entitlement to an initial evaluation in excess of 10 percent for intermittent recurrent hemorrhoids.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

5.  Entitlement to an initial compensable evaluation for onychomycosis, claimed as bilateral hand and feet nail problem.

6.  Entitlement to service connection for bilateral foot rash.

7.  Entitlement to service connection for a left cheekbone condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to November 1981 and from March 1982 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) Program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  
Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in December 2010.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 60 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claims.  The Veteran submitted additional evidence from the Air Force Academy Hospital and the Evans Army Community Hospital.  The submission of this evidence was accompanied by a waiver of RO jurisdiction.  

The Board also notes that the Veteran was scheduled for a VA spine examination in February and March 2010.  The Veteran was unable to attend these examinations because he was "out of town."  He requested that this examination be rescheduled for a later date.  See April 2010 Report of General Information.  To date, however, there is no indication that the Veteran has been rescheduled for this examination.  Accordingly, the Board refers this issue for any appropriate action.

Also associated with the claims file is a document the Veteran called a notice of disagreement (NOD) dated May 2009 pertaining to the alleged denial of a VA home loan reimbursement.  The Board points out that the decision that he purportedly disagreed with is not included in the electronic file.  Accordingly, the Board refers this issue for any appropriate action, to include the issuance of a statement of the case (SOC), if warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In February 2011, the Veteran submitted additional private treatment records in support of his claims.  These records were reviewed and associated with the claims file.  The Veteran also provided a waiver of RO jurisdiction for these records.  



The issues of entitlement to an initial evaluation in excess of 10 percent for a left and right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO for further development.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not manifested by persistent bleeding with secondary anemia or fissures.

2.  The Veteran's hearing loss did not exceed Level I in the right ear and did not exceed Level II in the left ear.  

3.  The Veteran's onychomycosis is confined only to his left and right thumb nails as well as the great toe nails bilaterally.
  
4.  The Veteran credibly states that he experienced foot problems in service, including tinea pedis and bilateral foot dermatitis.  The Veteran also reported a continuity of foot problems since active service; these reports are supported by the competent medical evidence of record.

5.  Although the Veteran was treated in service on two separate occasions for facial abrasions, the most probative evidence of record does not show that the Veteran has a currently diagnosed chronic left cheekbone condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for intermittent recurrent hemorrhoids are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code 7336 (2010).

2.  The criteria for an initial compensable evaluation for a bilateral hearing loss disability are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for an initial compensable evaluation for onychomycosis are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2007, 2010).

4.  The criteria for entitlement to service connection for bilateral foot rash, diagnosed as tinea pedis and bilateral foot dermatitis, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5.  The criteria for entitlement to service connection for a left cheekbone condition are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected hemorrhoids, hearing loss, and onychomycosis warrant higher ratings.  The Veteran also alleges entitlement to service connection for bilateral foot rash and a left cheekbone condition.

The Veteran was originally granted service connection for intermittent recurrent hemorrhoids in the February 2008 rating decision currently on appeal.  The RO evaluated the Veteran's disability as non-compensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336, effective January 1, 2008.  The RO also awarded separate non-compensable disability evaluations for hearing loss (38 C.F.R. § 4.85, Diagnostic Code 6100) and onychomycosis (38 C.F.R. § 4.118, Diagnostic Code 7820), effective January 1, 2008.  The RO denied the Veteran's service connection claims for bilateral foot rash and a left cheekbone condition.  In a subsequent rating decision dated February 2010, the RO increased the Veteran's disability evaluation for hemorrhoids to 10 percent under Diagnostic Code 7336, effective January 1, 2008.
  
Factual Background and Analysis

Service treatment records (STRs) associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in August 1977 prior to entering active service.  The clinical evaluation was normal.  The Veteran described his health as "good," and specifically denied ever having ear trouble or hearing loss, skin diseases, head injury, piles or rectal disease, or foot trouble.

In a prescreening form dated January 1981, the Veteran specifically denied having ear trouble or loss of hearing.  The Veteran also underwent a clinical evaluation and physical examination in October 1981.  The clinical evaluation was normal.  The Veteran described his health as "good," but specifically acknowledged having skin diseases, among other conditions.  A notation on the examination report was significant for a five-year history of intermittent contact dermatitis.    

The Veteran was also afforded a clinical evaluation and physical examination in January 1982.  The clinical evaluation was normal and no abnormalities of the ears, anus, rectum, feet, or skin were found.  The Veteran described his health as "good," and specifically denied ever having ear trouble or hearing loss, skin diseases, head injury, piles or rectal disease, or foot trouble.

Subsequent audiological examinations performed in March 1983, March 1985, May 1986, September 1989, December 1989, March 1993, August 1998, October 1999, and December 2006 revealed evidence of decreased auditory acuity, but there was no indication of a hearing loss disability as contemplated by VA regulations.  The Veteran was, however, enrolled in a hearing conservation program.  See December 1996 Hearing Conservation Examination Report.  

The Veteran sought care at sick call in January 1986 for hemorrhoids.  According to the Veteran, his hemorrhoid was sore and he could not reduce it.  He declined having it drained and instead requested conservative treatment.  A physical examination revealed a tender one centimeter hemorrhoid which could not be reduced.  No evidence of bleeding was found, but the examiner noted the presence of four other skin tags.  The impression was external hemorrhoid.  A follow-up treatment note dated that same month showed evidence of a large thrombosed hemorrhoid.  The Veteran subsequently underwent a thrombectomy and no complications were noted.

The Veteran presented for emergency treatment in June 1988 after falling on his left hand and face while playing baseball.  The impression was left hand trauma and facial abrasion.  The Veteran was afforded a physical examination that same month.  The examiner noted the presence of a minor abrasion on the left temple.  The Veteran's ears were clear, but the examiner found evidence of skin tags and external hemorrhoids.  The impression was history of hemorrhoids, among other conditions.  
He received additional emergency treatment in July 1991 after sustaining a blow to the left temple while playing baseball.  An examination of the Veteran's face at that time was unremarkable.  The examiner advised the Veteran to apply ice to the left temple for 24 hours.  

A periodic examination conducted in May 1993 revealed evidence of bilateral hearing loss, but not to the level contemplated by 38 C.F.R. § 3.385.  In this regard, the Veteran had a 20 and 30 decibel loss at 3000 Hz and 4000 Hz, respectively.  The examiner specifically advised the Veteran to wear hearing protection when performing his military duties.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
15
15
25
LEFT
5
15
20
25

The average puretone hearing loss at that time was 18 decibels in the right ear and 16 decibels in the left ear.  This corresponds to Level I hearing loss bilaterally pursuant to Table VIA.  

A periodic examination conducted in February 1995 showed objective evidence of hemorrhoids at two and six o'clock and high frequency hearing loss in the right ear, but not at the level contemplated by 38 C.F.R. §. 3.385.   Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
20
30
LEFT
0
10
20
25
  
The average puretone hearing loss at that time was 16 decibels in the right ear and 14 decibels in the left ear.  This corresponds to Level I hearing loss bilaterally pursuant to Table VIA.  

The Veteran presented to sick call in June 2001 with subjective complaints of a toe fungus for the past three to four months.  Over-the-counter medications were unsuccessful.  A physical examination of the Veteran's toes showed yellowing toe nails, particularly on the left and right great toes.  The impression was "? onychomycosis."

In November 2004, the Veteran sought care at sick call for diabetes management.  A physical examination performed  at that time showed evidence of mild tinea pedis as well as onychomycosis.

In March 2005, the Veteran returned to sick call with subjective complaints related to internal hemorrhoids.  The examiner noted that the Veteran had a history of internal hemorrhoids with occasional prolapse with staining and bleeding.  A recent colonoscopy was essentially normal except for the presence of moderate internal hemorrhoids.  A physical examination was limited secondary to stool, but the examiner noted the presence of increased anal tone and old external hemorrhoidal tags.  The impression was internal hemorrhoids. 

The Veteran was afforded another audiology examination in April 2007.   Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
25
35
45
LEFT
10
20
35
45
  
The average puretone hearing loss at that time was 29 decibels in the right ear and 28 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 100 percent in the left ear.  This corresponds to Level I hearing loss bilaterally pursuant to Table VI.  

In a Report of Medical Assessment dated June 2007, the Veteran indicated that his overall health remained unchanged since his last examination.  However, the Veteran expressed intent to seek VA disability benefits as a result of foot rashes, among other conditions.

The Veteran underwent a VA BDD examination in October 2007 prior to retirement from service.  The Veteran's past medical history was significant for bilateral foot dermatitis, internal hemorrhoids, left cheekbone trauma, and bilateral big toenail onychomycosis.  

A physical examination showed no evidence of bilateral foot dermatitis.  In fact, a notation in the examination report indicated that this condition was "treated."  The examiner also found no evidence of bleeding or thrombosis with respect to the Veteran's hemorrhoids and the Veteran voiced no complaints with regard to this condition.  The examiner noted that the Veteran was hit twice in the left cheekbone in service, but a physical examination showed no evidence of fracture or dislocation.  The Veteran denied cheekbone surgery and this condition was presently asymptomatic, according to the examiner.  X-rays of the Veteran's face showed no evidence of facial bone abnormalities.  The Veteran also denied treatment for or complaints about his onychomycosis, and the examiner noted the Veteran's toenails were clinically well-trimmed.  The nails on the left and right hands were within normal limits, but the examiner observed some evidence of mild ridging in the left thumb nail.  Only the big toenails showed mild onychomycosis.  His head, face, and facial features were normal.  The left zygoma area where he had the old trauma did not reveal any swelling, pain, abnormality, or asymmetry.  There was also no evidence of any external hemorrhoids.  The impression was left and right foot dermatitis, asymptomatic; internal hemorrhoid, presently stable, asymptomatic; left zygoma posttraumatic injury, clinically asymptomatic; left and right big toe nail onychomycosis, asymptomatic; left finger and thumb nails, within normal limits; right finger and thumb nails, asymptomatic, among other conditions.  

In November 2007, VA administered an audiology examination.  The Veteran reported a history of in-service noise exposure and hearing loss.   Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
20
40
40
LEFT
15
25
40
50
  
The average puretone hearing loss at that time was 29 decibels in the right ear and 33 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent in the right ear and 91 percent in the left ear.  The examiner described the reliability of the test results as "good."  The impression was mild sensorineural hearing loss bilaterally.  This corresponds to Level I hearing loss in the right ear and Level II hearing loss in the left ear pursuant to Table VI.  
   
The Veteran presented to Evans Army Community Hospital (EACH) in April 2008 with subjective complaints of skin problems as well as pain and swelling in the right great toe.  No evidence of onychomycosis was found on the toe nails, but a physical examination showed dystrophic, thickened, and yellow nails as well as an ingrown toe nail on the right great toe.  The impression was paronchyia, right first toe.  A follow-up appointment dated that same month revealed evidence of dyshidrosis, ingrown nail, and dermatophytosis/onychomycosis on a few nails.  The examiner described these conditions as "not severe" and noted that the Veteran received reasonable response to home topicals.      
   
The Veteran presented to a VA medical facility in May 2008 for the purpose of establishing care.  A review of systems was essentially normal except for musculoskeletal complaints in the neck, back, knees, and right elbow.  An examination of the Veteran's ears was normal and the examiner described the Veteran's hearing as "grossly normal."  The Veteran's face was otherwise unremarkable.  The Veteran's skin was noted to be of normal color and texture.  A genitourinary examination, however, was deferred at that time.  The impression was tinea pedis, fine callus, apply anti-fungal; and onychomycosis, encouraged to get oral anti-fungal, among other conditions.   

The Veteran was afforded a VA Compensation and Pension (C&P) examination in September 2008 in connection with a claimed rib injury.  The examiner noted that the Veteran was unemployed at the time of the examination.  The Veteran reported having normal bowel movements once daily.  A physical examination contained no references to hemorrhoids, hearing loss, onychomycosis, bilateral foot rash, or a left cheekbone condition.        

The Veteran was afforded a VA C&P audiology examination in September 2009.  He reported subjective complaints of hearing loss and tinnitus since discharge from service.  The Veteran attributed these symptoms to in-service exposure to artillery noise.  He denied subsequent occupational or recreational noise exposure, but reported difficulty hearing in background noise.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
25
40
45
LEFT
20
25
40
50
  
The average puretone hearing loss at that time was 33 decibels in the right ear and 34 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 100 percent in the left ear.  This corresponds to Level I hearing bilaterally pursuant to Table VI.  

According to the examiner, the results of the audiometric testing showed normal to moderate bilateral sensorineural hearing loss.  The examiner also stated that the Veteran's bilateral hearing loss disability resulted in "significant" effects in his occupation in that it caused hearing difficulty and required the Veteran to ask people (especially his wife) to repeat themselves.

That same month, the Veteran was afforded VA C&P examinations to assess the severity of his service-connected hemorrhoids and onychomycosis.  According to the examiner, the Veteran last worked in May 2008 as a civilian instructor for the Air Force.  He attended school at present, but had not been off of work or missed any school in the past 12 months.  With regard to the hemorrhoids, the Veteran stated that this condition began in 1986-87 with an episode of pain and bleeding.  Since that time, the Veteran reported recurrence with his main symptoms being bulging hemorrhoids, painful bowel movements, and infrequent bright red rectal bleeding (once every six to 12 months).  He also experienced soft stools, and had bowel movements approximately every three days.  He denied any surgery for his hemorrhoids.  A physical examination of the Veteran's rectum showed hemorrhoidal tags at two and six o'clock.  The sphincter appeared normal with good tone.  A digital examination was normal without pain and the Veteran's prostate was +2 and smooth.  No rectal masses were felt and a genitourinary examination was otherwise normal.  The impression was external hemorrhoids with minimal symptoms at the present time.

With respect to his nails, the Veteran stated that he experienced problems primarily on the left thumb and both great toes in 1993 while stationed in Somalia.  The Veteran reported having occasional pain over the right great toenail, but he otherwise denied taking any pills or using any creams.  The Veteran's nails were asymptomatic except for thickening and discoloration.  A physical examination of the left thumb nail bed showed a "very minimal" amount of yellowing and thickening and no pain or swelling was found over the nail.  The Veteran's big toes also had some yellowing and thickening, but there was no pain to palpation.  The third right toe also had a "very minimal" amount of yellowing, but there was no evidence of thickening or pain on palpation.  The impression was onychomycoses of the nails involving the hands and feet. 

The Veteran was afforded another VA examination in January 2010 to assess the severity of his hemorrhoids.  The Veteran's hemorrhoids were present for "many years," and described as "intermittent with remissions."  He reported occasional rectal bleeding and prolapse, but denied hospitalization, surgery, trauma, or recurrent infection to the rectum or anus.  The Veteran also experienced anal itching, "frequent" bleeding hemorrhoids, and thrombosis four or more times per year.  A physical examination showed evidence of large internal hemorrhoids and one large external hemorrhoid tag at eight o'clock.  There was no evidence of prolapse, thrombosis, bleeding, fissures, fistula, stricture, or sphincter impairment, but the hemorrhoids were not reducible and showed evidence of excessive redundant tissue.  The examiner noted that the Veteran retired in 2008 as a result of age or duration of work.  His hemorrhoids, according to the examiner, had no significant effects on his usual occupation.  However, there were mild effects on his usual daily activities, including bathing, dressing, and toileting.

That same month, the Veteran was afforded a VA C&P skin examination.  The Veteran's past medical history was significant for tinea unguium, among other conditions.  According to the examiner, this condition affected the Veteran's big toes and right thumb and had its onset during the Veteran's service in Somalia due to hot and humid conditions.  No systemic symptoms were noted.  The Veteran received no treatment for this condition at the time of the examination, but in the past used Ketoconazole on rare occasions.  The Veteran used this topical treatment less than one week during the past 12 months and the examiner noted that this treatment carried no side-effects, nor was it classified as a corticosteroid or an immunosuppressive.  The examiner reviewed photographs submitted by the Veteran and diagnosed him as having tinea unguium of the great toe nails and right thumb.

VA also administered a C&P audiology examination in January 2010.  The Veteran's past history was significant for in-service noise exposure.  He denied other occupational or recreational noise exposure, as well as trauma, surgery, or infections to the ears.  The Veteran reported difficulty understanding certain words and not being able to understand his wife in all situations.  Puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
15
25
40
55
LEFT
15
25
40
50
  
The average puretone hearing loss at that time was 34 decibels in the right ear and 33 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 98 percent in the left ear.  These results correspond to Level I hearing loss bilaterally pursuant to Table VI.  

According to the examiner, the results of the audiometric testing showed normal to moderately severe sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear. The impression was bilateral symmetrical sensorineural notched hearing loss, moderate at 4000 Hz.  The examiner also stated that the Veteran's bilateral hearing loss disability resulted in hearing difficulty, especially in noise.  There was no effect noted on the Veteran's usual daily activities.

The Veteran also testified before the undersigned VLJ in connection with this case in December 2010.  Specifically, the Veteran related having episodes of bleeding hemorrhoids.  He also stated that his left thumb nail had indentations which caused pain due to improper nail growth.  He further testified that the nails on his big toes flaked and grew in "weird ways."  With respect to his cheekbone, the Veteran indicated that he sustained injuries in service as a result of playing baseball.  He subsequently complained about having an "indentation" in his cheekbone since that time.  He experienced occasional pain in the cheekbone with weather changes.  The Veteran also testified that he developed bilateral foot rash after serving in Somalia.  He reported having intermittent episodes of foot rash since service, for which he was prescribed a topical cream.  With respect to his bilateral hearing loss, the Veteran reported problems hearing his wife or understanding conversational speech.  The Veteran also testified that he had to turn the television up louder to be able to hear it. 

In February 2011, the Veteran submitted additional private treatment records in support of his claim for a compensable evaluation for bilateral hearing loss.  In particular, the Veteran underwent a private audiology examination in January 2011.  According to the Veteran, the results of this test showed that his hearing changed from the previous VA examination.  Although it is unclear whether the private audiological examination comports with VA requirements, the Board will resolve all doubt in the Veteran's favor to find that this examination meets the requirements set forth for audiological examinations in 38 C.F.R. § 4.85.  The examiner described the reliability of the examination as "good."  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
5
15
35
45
LEFT
10
15
35
45

The average puretone hearing loss at that time was 25 decibels in the right ear and 26 decibels in the left ear.  Speech recognition scores were 92 percent in the right ear and 100 percent in the left ear.  The examiner recommended that the Veteran use hearing aids.  These results correspond to Level I hearing loss bilaterally pursuant to Table VI.  
 
I.  Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Based upon the guidance of the Court in Fenderson, and for the reasons discussed in greater detail below, the Board finds that staged ratings are not applicable in this case.  
  
Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

A.  Hemorrhoids

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for hemorrhoids for any period of time covered by the appeal.  According to 38 C.F.R. § 4.114, Diagnostic Code 7336, a non-compensable evaluation is assigned for mild or moderate hemorrhoids (either internal or external).  A 10 percent evaluation is assigned for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation, the highest schedular evaluation available, is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Diagnostic Code 7336 makes clear, therefore, that an evaluation of 20 percent, the highest schedular rating available, requires evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The Board acknowledges that the Veteran's in-service history of hemorrhoids is well documented in the STRs and that this condition resulted in a thrombectomy in January 1986.  However, the Veteran does not allege nor does the record reflect that the Veteran's hemorrhoids were manifested by persistent bleeding and with secondary anemia or fissures either in service or at any time following discharge from service.

In this regard, STRs revealed that the Veteran's hemorrhoids were at times irreducible, large, and/or thrombosed with intermittent or occasional bleeding.  See STRs dated January 1986, February 1995, and March 2005.  The Veteran was also afforded a VA BDD examination in October 2007 prior to retirement from service.  The examiner found no evidence of bleeding or thrombosis and the Veteran voiced no complaints with regard to his hemorrhoids at that time.  

Following discharge from service, VA examinations conducted in September 2009 and January 2010 indicated that the Veteran's hemorrhoids were manifested by "minimal" or "mild" symptoms.  In fact, the January 2010 VA C&P examiner specifically found no evidence of prolapse, thrombosis, bleeding, fissures, fistula, stricture, or sphincter impairment.  However, the Veteran's hemorrhoids were not reducible and showed evidence of excessive redundant tissue.  Based on the foregoing, the Board finds that the Veteran's service-connected hemorrhoids more nearly approximate the criteria for an initial 10 percent evaluation under Diagnostic Code 7336, but not higher, for the entire period of time covered by the appeal.  In particular, the Board points out that there is no objective evidence demonstrating that the Veteran's hemorrhoids are manifested by persistent bleeding with secondary anemia or fissures.

The Board is aware that the Veteran has described the bleeding associated with his hemorrhoids as "frequent."  See January 2010 VA C&P examination report.  The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Here, the Veteran is competent to report the nature and frequency with which his hemorrhoids result in bleeding.  The Board likewise finds these reports to be competent, credible and probative.  However, the Board finds that the Veteran's complaints in this regard are contemplated in the currently assigned initial disability rating, particularly where, as here, there is no evidence of secondary anemia or fissures as a result of the hemorrhoids.  To the extent that the Veteran's statements can be construed to be a claim for an initial rating in excess of that which is assigned, the Board finds that the Veteran's statements in this regard are outweighed by the other more probative evidence of record.

Namely, the Board finds the October 2007, September 2009, and January 2010 VA examinations to be highly probative evidence regarding the severity of the Veteran's service-connected hemorrhoids.  These examinations were conducted by medical professionals with specialized training and expertise and were based on an interview with and physical examination of the Veteran.  As such, the Board finds that the statements made by medical professionals regarding the severity of the Veteran's hemorrhoids are entitled to greater weight than the Veteran's lay statements, particularly where, as here, no evidence of persistent bleeding, anemia, or fissures was shown on physical examination.  Therefore, an initial evaluation in excess of 10 percent for hemorrhoids is not warranted in this case for any period of time covered by the appeal under Diagnostic Code 7336.  The Board has also considered the applicability other diagnostic codes contained in 38 C.F.R. § 4.114, but finds that these code provisions are not applicable in the Veteran's case. 

B.  Hearing Loss

Disability evaluation for hearing impairment is derived from the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in 38 C.F.R. § 4.85(h) are used to calculate the rating assigned.  Table VIa is used to assign a rating based on puretone average alone when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2010).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  See 38 C.F.R. § 4.85(d).

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for a bilateral hearing loss disability for any period of time covered by the appeal.  The average puretone thresholds for the right ear, as was discussed above, correspond to category I, and the scores for the left ear correspond to category I or at the most category II.  The intersection point for these categories under Table VII shows that the bilateral hearing loss does not exceed the levels contemplated for a compensable disability rating.  Additionally, an exceptional pattern of hearing loss, which would warrant evaluation under 38 C.F.R. § 4.86, is not shown.  See Lendenmann, 3 Vet. App. at 349.   Thus, the Veteran is not entitled to a compensable evaluation for a bilateral hearing loss disability for any period of time covered by the appeal.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also, 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the November 2007, September 2009, and January 2010 VA C&P examinations were conducted after the examination worksheets were revised to include discussion of the effects of a hearing loss disability on occupational functioning and daily life.  The Veteran routinely stated that he experienced difficulty hearing conversational speech, particularly in noisy situations.  In addition, the September 2009 VA C&P examiner stated that the Veteran's bilateral hearing loss disability resulted in "significant" effects in his occupation in that it caused hearing difficulty and required the Veteran to ask people (especially his wife) to repeat themselves.  Thus, the examination reports did include information concerning how the Veteran's hearing loss affected his daily functioning.  While the VA examiners may not have specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  
In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the November 2007, September 2009, and January 2010 VA examiners addressed the functional effect of the Veteran's hearing loss disability to one degree or another, the Board notes that other evidence of record, to include the Veteran's own testimony at his Board hearing, also adequately addressed this issue.  Therefore, while the November 2007, September 2009, and January 2010 VA examinations are potentially defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  For the reasons discussed in greater detail below, the Board finds that referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b) in this instance. 

C.  Onychomycosis

As noted above, the Veteran's onychomycosis, claimed as bilateral hand and feet nail problem, was originally rated as a non-compensable disability under 38 C.F.R.§ 4.118, Diagnostic Code 7820 (infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal, and parasitic diseases).  A notation in the Rating Schedule directs the rater to evaluate disabilities rated under this code provision as disfigurement of the face, head, or neck (Diagnostic Code 7800); scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806) depending on the predominant disability.

Because the involvement is not on the head, face, or neck, and there is no demonstration of scarring, the Veteran's onychomycosis is more appropriately characterized as dermatitis, with the predominant disability best rated under Diagnostic Code 7806 (dermatitis).  During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities was amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  

Although the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, the RO considered both the new and old rating criteria in the statement of the case.  Therefore, the Board will consider both as well. 
 
The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Effective August 30, 2002, Diagnostic Code 7806 assigned a non-compensable evaluation for dermatitis or eczema covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  

A 10 percent evaluation is assigned for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent evaluation is assigned for dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent evaluation, the highest available schedular evaluation, is assigned for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

A notation to Diagnostic Code 7806 also directs the rater to rate the skin disability as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending on the predominant disability.

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  This revision also afforded veterans rated under Diagnostic Codes 7800-7805 before October 23, 2008, the opportunity to request review under these code provisions regardless of whether the disability increased since the last review.  See 38 C.F.R. § 4.118.  These criteria are not applicable in this case as the Veteran does not have burn scars or unstable or painful scars.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for onychomycosis for any period of time covered by the appeal.  Diagnostic Code 7806 makes clear that a 10 percent evaluation is assigned for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

In this regard, the Board acknowledges that the Veteran was treated for onychomycosis in service.  See STRs dated June 2001 and November 2004.  A VA examination performed in October 2007 prior to retirement from service revealed mild ridging of the left thumb nail, but otherwise described the Veteran's finger and thumb nails on each hand as either normal or asymptomatic.  The onychomycosis on the Veteran's great toe nails was also described as asymptomatic.  A subsequent VA examination performed in September 2009 showed a "very minimal" amount of thickening and discoloration and described the onychomycosis as asymptomatic.  The Veteran was also diagnosed as having tinea unguium of the great toe nails and right thumb in January 2010.  See January 2010 VA C&P examination report.         

Although the evidence of record does not discuss the extent of the Veteran's onychomycosis in terms of percentages of the entire body covered or exposed areas affected, the Veteran does not allege, nor does the record reflect, that the Veteran's onychomycosis covers at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected.  Of particular note, the objective evidence of record shows that the Veteran's onychomycosis is confined only to his left and right thumb nails as well as the great toe nails bilaterally.  

Moreover, there is no indication in the claims file that the Veteran's onychomycosis required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  On the contrary, the Veteran indicated in January 2010 that he received no treatment for this condition.  While he used Ketoconazole on "rare" occasions in the past, the Veteran used this topical treatment less than one week during the past 12 months.  The examiner noted that this treatment carried no side-effects, nor was it classified as a corticosteroid or an immunosuppressive.  As the Veteran does not have the requisite percentage of entire body coverage, exposed areas affected, or use of corticosteroids or other immunosuppressive drugs for the designated amount of time within a 12-month period, the Board finds that an initial compensable evaluation for onychomycosis is not warranted for any period of time covered by the appeal. 

The Board has also considered the applicability of other code provisions contained in 38 C.F.R. § 4.118.  Diagnostic Code 7813 evaluates dermatophytosis as well as tinea pedis and tinea unguium.  Similar to Diagnostic Code 7820, a notation to Diagnostic Code 7813 directs the rater to evaluate disabilities rated under this code provision as disfigurement of the face, head, or neck (Diagnostic Code 7800); scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  As noted above, however, the Veteran's onychomycosis is more appropriately characterized as dermatitis because the involvement is not on the head, face, or neck, and there is no demonstration of scarring.  In any event, the Veteran is not entitled to an initial compensable evaluation under Diagnostic Code 7813 for any period of time covered by the appeal because as with Diagnostic Code 7820, he does not have the requisite percentage of entire body coverage, exposed areas affected, or use of corticosteroids or other immunosuppressive drugs for the designated amount of time within a 12-month period.  In addition, the onychomycosis is confined only to his left and right thumb nails as well as the great toe nails bilaterally.  Accordingly, the Board finds that an initial compensable evaluation for onychomycosis is not warranted under any code provision for any period of time covered by the appeal. 

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected hemorrhoids, bilateral hearing loss, or onychomycosis are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected hemorrhoids, bilateral hearing loss, and onychomycosis are addressed by the relevant criteria as discussed above.  In addition, although significant effects on occupational functioning were reported by an examiner as a result of the Veteran's difficulty hearing, the schedular criteria take into account difficulty hearing.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is aware that the Veteran testified that he had not worked since discharge from service despite "sending out resumes."  The Veteran also indicated that he was unable to stand for prolonged periods of time.  However, the Veteran does not allege, nor does the record reflect, the Veteran's inability to work as a consequence of his service-connected disabilities.  Accordingly, a claim for TDIU is not raised (nor can it be reasonably interpreted to be raised) by the record at this time.

II.  Service Connection Claims

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A.  Bilateral Foot Rash

The Board finds that service connection for bilateral foot rash is warranted in this case.  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this regard, the Veteran reported that he experienced foot problems in service and after retirement from service.  The Veteran is competent to make such statements and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Buchanan, 451 F.3d at 1336; Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1315.  Here, STRs revealed that the Veteran was treated in service for tinea pedis and bilateral foot dermatitis, among other conditions.  See STRs dated November 2004 and October 2007.  Post-service treatment records also revealed continued treatment for tinea pedis in May 2008.  The Veteran further testified in December 2010 that he had episodes of foot rash since service for which he was prescribed a topical cream.  The Court in Ardison v. Brown, 6 Vet. App. 405, 407 (1994) recognized that the course of tinea pedis consisted of active and inactive stages during which time the condition improved.  See also, 38 C.F.R. 4.2 (2010) (directing the rater to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture).  Accordingly, the Board finds that the evidence of record establishes continuity of symptomatology in this case, and therefore, the Veteran's claim of service connection for bilateral foot rash is granted.


B.  Left Cheekbone Condition
  
Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for a left cheekbone condition.  The Board acknowledges that the Veteran was treated in service on two separate occasions for facial abrasions after playing baseball.  See STRs dated June 1988 and July 1991.  Subsequent examinations, however, revealed no evidence of a diagnosis of or treatment for a left cheekbone condition.  In fact, a physical examination performed in October 2007 prior to retirement from service showed no evidence of fracture or dislocation.  The Veteran denied cheekbone surgery and the condition was asymptomatic at that time, according to the examiner.  X-rays of the Veteran's face showed no evidence of facial bone abnormalities.

Following discharge from service, the Veteran reported subjective complaints of an indentation on his left cheekbone with occasional pain when the weather changed.  See December 2010 hearing testimony.  But, there is otherwise no evidence of a diagnosis of or treatment for a chronic left cheekbone condition.  In fact, the medical evidence of record, which thoroughly evaluated the left cheekbone area, found no abnormalities.  See October 2007 BDD examination report.  The Board finds that the Veteran is competent to report that he feels he has an indentation with occasional pain and his statements are considered credible and probative.  However, the Board finds that this examination report is more probative than the Veteran's statements because the examination was conducted by a medical professional with specialized training and expertise and was based on an interview with and physical examination of the Veteran.  No objective abnormalities were found.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has in the past held that there must be a diagnosis of an underlying disability to establish a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Pain alone is not a disability.  Id.

Furthermore, the Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he was diagnosed as having a chronic left cheek condition.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-97.  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  Although the Veteran was treated in service on two separate occasions for facial abrasions, there is no evidence of a currently diagnosed left cheekbone condition.  Consequently, the Board finds that the Veteran failed to establish continuity of symptomatology in this case.

The Board also notes that the Veteran's service personnel records reflect that he was awarded the Air Force Outstanding Unit Award (with "V" Device).  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans, in certain circumstances, can use lay evidence to establish service connection for a disease or injury.  However, in Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the Court found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  The Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  Even if the Board found that the Veteran engaged in combat, there is no evidence of a current disability; therefore, service connection cannot be granted on this basis.  

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease. In this case, there is no evidence of a diagnosed chronic left cheekbone condition.  Therefore, the Board concludes that the Veteran's claim of service connection for a left cheekbone condition, must be denied in the absence of any current clinical evidence confirming the presence of the claimed disability.  Accordingly, the Board concludes that the Veteran's claim of service connection for a left cheekbone condition is denied. 

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With regard to the Veteran's increased rating claims, he is challenging the initial evaluation assigned following the grant of service connection for hemorrhoids, bilateral hearing loss, and onychomycosis.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, the Board finds that additional notice is not required because the Veteran's claims have been substantiated.

With regard to the Veteran's service connection claim for bilateral foot rash, diagnosed as tinea pedis and dermatitis, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With regard to the Veteran's service connection claim for a left cheekbone condition, the VCAA duty to notify was satisfied by way notice dated August 2007 that fully addressed the notice elements and was provided prior to the initial AOJ decision in this matter.  The notice informed the Veteran of what evidence was required to substantiate the service connection claim on a direct basis, and of the Veteran's and VA's respective duties for obtaining evidence.  He was also provided with notice pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  
The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).
  

ORDER

An initial evaluation in excess of 10 percent for intermittent recurrent hemorrhoids is denied.

A compensable evaluation for bilateral hearing loss is denied.

A compensable evaluation for onychomycosis, claimed as a bilateral hand and feet nail problem, is denied.

Service connection for bilateral foot rash is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for a left cheek condition is denied.


REMAND

The Veteran contends that his bilateral knee disability (and surgical scars) is worse than originally rated and that this decline warrants higher initial disability evaluations for each knee.  The Veteran was originally granted service connection for left and right knee disabilities in the February 2008 rating decision currently on appeal.  The RO evaluated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5014.  The hyphenated code was intended to show that the Veteran's left knee disability included symptoms of limitation of flexion (Diagnostic Code 5260) and osteomalacia (Diagnostic Code 5014).  The RO separately evaluated the Veteran's right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003.  The hyphenated code was intended to show that the Veteran's right knee disability included symptoms of limitation of flexion (Diagnostic Code 5260) and degenerative arthritis (Diagnostic Code 5003).  The effective date assigned for these disability ratings was January 1, 2008.

Following left knee surgery, the RO awarded the Veteran a temporary total evaluation, effective December 1, 2008, based on surgical or other treatment necessitating convalescence.  Effective February 1, 2009, the Veteran's left knee disability was evaluated as 10 percent disabling under Diagnostic Codes 5260-5014.  See June 2009 rating decision.  Similarly, the Veteran was awarded a separate 10 percent evaluation for right knee instability and mild subluxation under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective January 22, 2010.  The Veteran did not appeal the effective date or rating assigned under Diagnostic Code 5257.    

As noted above, the Veteran testified before the undersigned VLJ in December 2010.  In particular, the Veteran testified in essence that the condition of his knees (and scars) had worsened since the most recent VA examination.  He indicated that his knees locked and he had difficulty standing for any period of time.  See Transcript, pp. 4-5, 14.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Here, the Veteran was afforded a VA C&P joints examination in January 2010.  However, in light of his hearing testimony, the Board finds that a new VA examination is needed to assess the severity of his service-connected left and right knee disabilities as well as any surgical scars.  

The Veteran also receives medical care through TRICARE and VA.  See Hearing Transcript, p. 10-11.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should request all VA medical records pertaining to the Veteran, not already of record, since his discharge from service and TRICARE medical records pertaining to the Veteran that are dated from August 19, 2008.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical treatment records pertaining to the Veteran since his discharge from service and TRICARE medical treatment records pertaining to the Veteran from August 19, 2008.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  After the above development is completed, schedule the Veteran for a VA joints examination to ascertain the severity of his service-connected bilateral knee disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to provide a complete assessment of the severity of the Veteran's service-connected bilateral knee disability, to include a discussion of the ranges of motion of the appropriate joint(s).  The examiner is also asked to state whether the Veteran's service-connected bilateral knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  

In addition, the examiner should assess the nature and severity of the surgical scars on the Veteran's knees.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner must provide a complete rationale for any stated opinion.
    
3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


